Case 2:20-cv-08730-JFW-GJS Document 9 Filed 11/17/20 Page 1 of 1 Page ID #:41


1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     ALBERTO ANGUIANO,                      Case No. 2:20-cv-08730-JFW (GJS)
12                 Plaintiff
13            v.                               JUDGMENT
14     UNITED STATES OF AMERICA, et
       al.,
15
                   Defendants.
16
17
18
           Pursuant to the Court’s Order Denying Leave To Proceed Without
19
     Prepayment Of Filing Fee And Dismissing Action Without Prejudice,
20
21
           IT IS ADJUDGED THAT the above-captioned action is dismissed without
22
     prejudice.
23
24
     DATE: November 17, 2020            __________________________________
25                                      JOHN F. WALTER
26                                      UNITED STATES DISTRICT JUDGE

27
28
